Citation Nr: 0509123	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  01-09 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 
INTRODUCTION

The veteran had active service from November 1965 to May 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 RO rating decision which denied 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  The 
record reflects that in January 2005 the veteran testified at 
a videoconference hearing at the RO before the undersigned 
Acting Veterans Law Judge.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


REMAND

The veteran contends that he is totally disabled from 
employment due to his service-connected low back disability 
(referred to as moderate to severe degenerative disc disease 
with localized herniated nucleus pulposus), which is 
currently rated as 40 percent disabling under 38 C.F.R. 
Section 4.71a, Diagnostic Code 5293.  The Board notes that 
during the pendency of the veteran's appeal, the criteria 
used to evaluate back disabilities were revised and that 
under the new criteria effective September 23, 2002, the 
veteran's low back disability is evaluated using criteria 
found at Diagnostic Code 5243.

At the January 2005 videoconference hearing before the Board, 
the veteran testified that (1) he was denied entitlement to 
vocational rehabilitation by VA because the manual labor was 
too much strain on his back; (2) he went to Florida Job 
Service and was told there was little he could do based on 
his disabilities; (3) his service-connected low back 
disability had worsened since most recent VA examination; and 
(4) he had received ongoing treatment for his back at the 
Orlando VA Outpatient Clinic (VAOPC) and at the Tampa VA 
Medical Center (VAMC).  

Pursuant to VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate his claim, the Board finds 
that this matter must be remanded so that additional 
evidentiary development may be conducted, including obtaining 
any pertinent records from VA's Vocational Rehabilitation 
Services, from Florida Job Service, and from the Orlando 
VAOPC and Tampa VAMC.  The veteran should also be scheduled 
for a current VA examination to determine the severity of his 
service-connected low back disability under the revised 
rating criteria for intervertebral disc syndrome (Diagnostic 
Code 5243) and the impact of his service-connected low back 
disability on his ability to work.

The veteran is hereby notified that it is his responsibility 
to report for scheduled examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.  

In addition to the duty to assist, pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA), VA also has a duty to 
notify the veteran of information and lay or medical evidence 
needed to substantiate the claim, what portion of that 
information and evidence is his responsibility to obtain and 
what is VA's responsibility, and of VA's inability to obtain 
certain evidence.  See 38 U.S.C.A. § 5103(a); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The record reflects 
that VA has not notified the veteran of his rights and 
responsibilities under the VCAA with respect to his claim of 
entitlement to a total rating based on individual 
unemployability.  

The Board does not have the authority to cure the procedural 
defect presented in this case.  See Disabled  American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Accordingly, this matter must also be 
remanded to the agency of original jurisdiction (AOJ) so that 
proper notice may be given to the veteran and any additional 
development deemed necessary to assist the veteran in 
substantiating his claim may be performed.  The Board notes 
that notice letters sent to the veteran in July 2001 and 
March 2002 did not advise of the evidence needed to 
substantiate a claim of entitlement to a total rating based 
on individual unemployability.

Accordingly, this case is REMANDED for the following action:

1.  Send the veteran a notice letter in 
compliance with 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b), and the caselaw 
cited below.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim for a total rating based on 
individual unemployability and inform him 
which evidence or information VA bears 
the burden of producing and which 
evidence or information he must produce.  
The notice should also specifically 
request that he provide VA with any 
evidence in his possession that pertains 
to his claim now before the Board on 
appeal.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran should also be 
advised of revised rating criteria 
pertinent to his claim.

2.  Obtain the veteran's VA vocational 
rehabilitation records and associated 
them with the claims file.

3.  After obtaining written consent from 
the veteran, the Florida Job Service 
should be contacted and requested to 
provide copies of any records pertaining 
to the veteran's search for employment 
and reported denial of employment due to 
his back disability.  

4.  Obtain current relevant treatment 
records, dated from May 2002 to the 
present and pertaining to the veteran's 
service-connected back disability, from 
the Orlando VAOPC and the Tampa VAMC and 
associate them with the claims folder.

5.  Schedule the veteran for an 
appropriate VA examination to determine 
the current severity of his service-
connected low back disability.  The 
claims folder, along with a copy of this 
remand and all records obtained as a 
result of this remand, should be provided 
to the examiner to review and all 
indicated special tests and studies 
should be conducted, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  
The examiner is specifically requested to 
report on the duration of incapacitating 
symptom episodes, if any, as well as any 
and all functional impairment caused by 
low back disability.  The examiner should 
take into account all functional 
impairments identified in 38 C.F.R. 
Sections 4.40 and 4.45, including pain on 
use, incoordination, weakness, 
fatigability, abnormal movements, etc.  
The examiner should render an opinion as 
to whether the veteran's service-
connected low back disability alone 
renders him unable to engage in 
substantially gainful employment.  Any 
opinions expressed must be supported by 
complete rationale. 

6.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
to obtain additional development.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	KRISTI BARLOW
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




